Citation Nr: 9907609
Decision Date: 03/22/99	Archive Date: 06/24/99

DOCKET NO. 97-05 459               DATE MAR 22, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUE

Entitlement to an effective date for a rating in excess of 10
percent for service-connected post-traumatic stress disorder
(PTSD), prior to August 31, 1992.

REPRESENTATION

Appellant represented by: Kenneth M. Carpenter, Attorney

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from June 1966 to October 1968. This
matter comes before the Board of Veterans' Appeals (Board) on
appeal from rating decisions of the Department of Veterans Affairs
Regional Office in St. Louis, Missouri

The Board notes that the veteran's representative, in a submission
dated in October 1998, has waived review of new evidence by the
agency of original jurisdiction. 38 C.F.R. 20.1304(c) (1998).

REMAND

The veteran and his representative contend that the veteran is
entitled to an evaluation in excess of 10 percent for PTSD, prior
to August 31, 1992. Specifically, the representative asserts that
a 100 percent evaluation effective from June 29, 1989 is warranted.
The procedural history relevant to this claim is summarized below.

The veteran's original claim for service connection for PTSD was
received by the RO on June 29, 1989. After that claim was denied by
the RO and timely appealed by the veteran, pursuant to an October
1991 Board decision, in a decision entered in November 1991, the RO
granted service connection and assigned a 10 percent rating for
PTSD, effective from June 29, 1989. The veteran was notified of the
rating decision by a letter dated in December 1991. By a statement
received in February 1992, the veteran argued that the 10 percent
evaluation assigned for PTSD should be increased and requested
reconsideration of his claim. This statement was received within
the time period allowed for submission of a NOD as to an initial
determination. 38 U.S.C.A. 7105 (West 1991); 38 C.F.R. 20.200
(1998).

The RO construed the veteran's February 1992 statement as a
reopened claim for an increased evaluation for PTSD. The claim was
denied. By a statement received by VA on August 31, 1992, the
veteran stated that his PTSD had worsened and that he was currently
hospitalized. He also stated, "I wish to continue my appeal in
process, but also wish to have a current review." The RO also
construed this statement as a reopened claim for an increased
evaluation for PTSD. The RO received a statement from the veteran's
representative (Paralyzed Veterans of

- 2 - 

America) in November 1992, which was construed as a NOD with its
November 1991 decision assigning a 10 percent rating for PTSD. The
claim was again denied by rating actions in April and May 1993, and
a Statement of the Case was issued in May 1993. The veteran
subsequently filed claims for service connection for alcohol abuse
and major depression. Following the receipt of additional medical
evidence, the RO, in a decision entered in September 1996, granted
secondary service connection for an inadequate personality,
dysthymia, major depression, and alcoholism. The veteran's
psychiatric disabilities were rated under 38 C.F.R. 4.132,
Diagnostic Code 9411, as 100 percent disabling, effective from
August 31, 1992, which the RO determined was the date of receipt of
the veteran's reopened claim for an increased rating. After the
veteran's attorney filed a notice of disagreement (NOD) with the
effective date for that rating, the RO notified the veteran of a
proposal to sever service connection for alcoholism and, in a
subsequent decision in February 1998, the RO severed service
connection for alcoholism. The latter action did not affect the
rating for the veteran's other psychiatric disorders; the I 00
percent rating for PTSD with inadequate personality, dysthymia, and
major depression was confirmed.

The threshold question before the Board is whether the veteran's
February 1992 :statement may be considered an NOD as to the
November 1991 RO decision Assigning a 10 percent rating for PTSD.
The Board must review the statement to determine whether the
veteran was attempting to express disagreement with the November
1991 determination rather than to submit an entirely new claim for
an Increased evaluation for the disability for which service
connection had recently been granted.

In this case, the language used by the veteran is susceptible to
either interpretation. The veteran's statement that he feels that
"10% for PTSD should be increased" may suggest that the veteran
wants to present a new claim for an increase. However, the
veteran's reference to his problems as "aggravated" by his military
service and his references to reconsideration of his claim suggest
that he is attempting to disagree with the evaluation assigned
under a claim which he believes has already been filed and remains
open.

3 - 


It is the Board's judgment that it is reasonable to interpret the
veteran's February statement as attempting to raise disagreement
with the November 1991 rating decision. Thus, the appeal of the
November 1991 RO decision assigning a 10 percent rating for PTSD
has remained open continuously thereafter.

The Board further notes that, in a statement received by the Board
in October 1998, the veteran's attorney, Mr. Carpenter, raised an
issue of entitlement to an earlier effective date for the grant of
service connection for PTSD, prior to June 29, 1989. This issue is
intertwined with the earlier effective date issue in appellate
status. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). That
is, this raised issue, which is not in appellate status and has not
been adjudicated by the RO, is inextricably intertwined with the
earlier effective date claim on appeal because there is a very real
potential that the conclusion reached in the issue of an earlier
effective date for the grant of service connection for PTSD claim
would have a meaningful impact upon the issue of an earlier
effective date for a rating in excess of 10 percent for PTSD. Hoyer
v. Derwinski, 1 Vet. App. 180 (1991); Harris, supra. Accordingly,
the RO must adjudicate the raised, intertwined claim of an
effective date for the grant of service connection for PTSD, prior
to June 29, 1989, before the Board may enter a final appellate
decision on the claim for an effective date for a rating in excess
of 10 percent for PTSD, prior to August 31, 1992.

In view of the foregoing, this case is REMANDED to the RO for the
following action:

1. The RO must adjudicate the intertwined issue of an earlier
effective date for the grant of service connection for PTSD, prior
to June 29, 1989.

2. Thereafter, the RO must adjudicate the issue of entitlement to
a rating in excess of 10 percent for PTSD based on a timely appeal
of its November 1991 decision that granted service connection for
PTSD, and assigned a 10 percent rating effective from June 29,
1989.

4 -                                                               
  

3. Thereafter, subject to current appellate procedures, the case should be
returned to the Board for further appellate consideration, if appropriate,
including an issuance of a Supplemental Statement of the Case that notifies
the veteran and his representative that its November 1991 decision assigning
a 10 percent rating for PTSD was timely appealed, thereby correcting the
procedural defect which arose when the RO did not construe the veteran's
statement received in February 1992 as an NOD with its November 1991
decision.

The purpose of this REMAND is to accord the veteran due process of the law.
The Board does not intimate any opinion, either factual or legal, as to the
ultimate disposition warranted in this case.

The veteran is free to submit any additional information he desires in
connection with this appeal. No action is required of the veteran until he is
notified by the RO.

R. F. WILLIAMS
Member, Board of Veterans' Appeals

- 5 - 

